On Rehearing.
Howe, J.
The evidence in this case shows that the plaintiff bought bales of “samples” of cotton from defendants in New Orleans at tbe price of “samples;” that tbe plaintiff’s agent classed them as “low middling;” that the plaintiff shipped them to Havre invoiced as “low middling,” sold them there as “low middling,” was forced to pay a reclamation, but after paying it still realized in Havre the price of “samples.”
It was tlie plaintiff’s agent in New Orleans and not tbe defendants, wbo classed the property as “low middling’;” it was the plaintiff and not the defendants who invoiced and shipped it as “low middling;” it was the plaintiff and not the defendants who sold it in Havre as “ low middling.”
The manner, therefore, in which the bales were put up, whatever may be thought of it, inflicted no legal damage on the plaintiff. Ho-bought “samples” here and realized the price of “samples” in Havre. The failure of his plan to sell the cofctoh as “low middling” can not be attributed to the defendants.
It is therefore ordered that pur judgment heretofore rendered be set. aside. It is further ordered that tbe judgment appealed from be avoided and reversed, and that there be judgment for defendants with costs in both courts.